Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 1 of 28 Page ID #:3558




     1   SHADIE L. BERENJI (SBN 235021)
         Email: berenji@employeejustice.law
     2
         BRITTANEE A. MARKSBURY (SBN 315579)
     3   Email: marksbury@employeejustice.law
         BERENJI LAW FIRM, APC
     4
         8383 Wilshire Boulevard, Suite 708
     5   Beverly Hills, California 90211
         Telephone: (310) 855-3270
     6
         Facsimile: (310) 855-3751
     7
         Attorneys for Plaintiff,
     8
         ARMINDA SEVILLA, individually
     9   and on behalf of all other persons
         similarly situated, and on behalf of
    10
         the general public.
    11
    12
                               UNITED STATES DISTRICT COURT

    13                       CENTRAL DISTRICT OF CALIFORNIA

    14

    15   ARMINDA SEVILLA, individually              Case No. 2:17-cv-04053-DMG-E
         and on behalf of all other persons         Assigned to Hon. Dolly M. Gee
    16   similarly situated, and on behalf of the
         general public,                            MEMORANDUM OF POINTS AND
    17                                              AUTHORITIES IN SUPPORT OF
               Plaintiff,
                             v.                     PLAINTIFF’S UNOPPOSED
    18
                                                    MOTION FOR FINAL APPROVAL
    19   AARON’S, INC., a Georgia                   OF CLASS ACTION
         corporation, and DOES 1 through 30,
         inclusive;                                 SETTLEMENT
    20
    21         Defendant.                           Date:      May 15, 2020
                                                    Time:      10:00 a.m.
    22                                              Courtroom: 8C
    23
    24
    25
    26
    27
    28

         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 2 of 28 Page ID #:3559




     1
                                               TABLE OF CONTENTS

     2   I.     INTRODUCTION ...................................................................................... 1
     3
         II.    FACTUAL AND PROCEDURAL BACKGROUND ............................... 3
     4
                 A.      Plaintiff’s Allegations ....................................................................... 3
     5
                 B.      Discovery and Investigation .............................................................. 3
     6
     7           C.      Mediation and Settlement ................................................................. 5

     8           D.      Preliminary Approval ....................................................................... 5
     9   III.   THE SETTLEMENT .................................................................................. 6
    10
         IV.    SETTLEMENT ADMINISTRATION PROCESS ....................................... 8
    11
         V.     ARGUMENT ................................................................................................ 9
    12
    13           A.     Notice Has Been Disseminated Pursuant to the Court-Approved
                        Notice Plan ........................................................................................ 9
    14
    15
                 B.      The Settlement Meets the Criteria for Final Approval ................... 10

    16                    1.      The Strength of Plaintiff’s Case, and the Risk, Expense,
    17                            Complexity, and Likely Duration of Further Litigation ....... 12
    18                    2.      The Risk of Maintaining Class Action Status Throughout the
    19
                                  Trial ...................................................................................... 15

    20                    3.      The Amount Offered in Settlement ...................................... 16
    21                    4.      The Extent of Discovery Completed and Stage of Proceedings
    22                            ............................................................................................... 17
    23                    5.      The Experience and Views of Counsel ................................ 19
    24
                          6.      The Reaction of Class Members to the Proposed Settlement
    25                            ……………………………………………………………… 20
    26
         VI.    THE REQUESTED PAYMENT TO THE LWDA IS REASONABLE
    27          AND SHOULD RECEIVE FINAL APPROVAL .................................... 20
    28
                                                                   i
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 3 of 28 Page ID #:3560




     1
         VII. THE REQUESTED PAYMENT TO THE SETTLEMENT
              ADMINISTRATOR IS REASONABLE ................................................. 21
     2
         VIII. CONCLUSION ......................................................................................... 22
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24

    25
    26
    27
    28
                                                              ii
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 4 of 28 Page ID #:3561




     1                                 TABLE OF AUTHORITIES
     2

     3   Federal Cases
     4   Alberto v. GMRI, Inc.,
     5         2008 WL 4891201 (E.D. Cal. 2008) .......................................................... 17
     6   Bravo v. Gale Triangle, Inc.,
     7         2017 WL 708766 (C.D. Cal. 2017) ............................................................ 18
     8   Chavez v. PVH Corp.,
     9          2015 WL 9258144 (N.D. Cal. 2015) ........................................................17
    10   Chu v. Wells Fargo Investments, LLC,
    11         2011 WL 672645 (N.D. Cal. 2011) ...........................................................21
    12   Cotton v. Hinton,
    13         559 F.2d 1326 (5th Cir. 1977) ...................................................................16
    14   Doty v. Costco Wholesale Corp.,
    15         2012 WL 2117001 (C.D. Cal. 2007) ......................................................... 17
    16   Franco v. Ruiz Food Prods., Inc.,
    17         2012 WL 5941801 (E.D. Cal. 2012) ..........................................................21
    18   Glover v. City of Laguna Beach,
    19         2018 WL 6131601 (C.D. Cal. 2018) ......................................................... 10
    20   Gray v. Los Angeles Federal Credit Union,
    21         2017 WL 3159084 (Los Angeles Cnty. Super. Ct. 2017) ......................... 17
    22   Hanlon v. Chrysler Corp.,
    23         150 F.3d 1011 (9th Cir. 1998) ....................................................... 10, 11, 13
    24   Hicks v. Toys ‘R' Us–Delaware, Inc.,
    25         WL 4703915 (C.D. Cal. 2014) ............................................................. ….21
    26   Hopson v. 7 Hanesbrands Inc.,
    27         2009 WL 928133 (N.D. Cal. 2009) ............................................................20
    28
                                                          iii
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 5 of 28 Page ID #:3562




     1   In re Tableware Antitrust Litig.,
     2         484 F. Supp. 2d 1078 (N.D. Cal. 2007) ..................................................... 10
     3   Lane v. Facebook, Inc.,
     4         696 F.3d 811, 823 (9th Cir. 2012) .............................................................. 12
     5   Linney v. Cellular Alaska P’ship
     6          151 F.3d 1234 (9th Cir. 1998) ................................................................... 16
     7   Ko v. Natura Pet Prods., Inc.,
     8         2012 WL 3945541 (N.D. Cal. 2012) .......................................................... 17
     9   Nat’l Rural Telecommunications Coop. v. DIRECTV, Inc.,
    10         221 F.R.D. 523, 526 (C.D. Cal. 2004) ................................................. passim
    11   Officers for Justice v. Civil Service Com’n of City and County of San Francisco,
    12         688 F.2d 615 (9th Cir. 1982) ......................................................... 11, 12, 16
    13   Rodriguez v. West Publishing Corp.,
    14         563 F.3d 948, 966 (9th Cir. 2009) .............................................................15
    15   Schiller v. David’s Bridal, Inc.,
    16          2012 WL 2117001 (E.D. Cal. 2012) .........................................................17
    17   Scott v. HSS Inc.,
    18         2017 WL 7049524 (C.D. Cal. 2017) ..........................................................17
    19   Smith v. A-Check Am. Inc.,
    20        2017 WL 3610592 (C.D. Cal. 2017) ..................................................... 10, 15
    21   Sorenson v. PetSmart, Inc.
    22         2012 WL 2117001 (E.D. Cal. 2008) .......................................................... 17
    23   Spann v. J.C. Penney Corp.,
    24          211 F. Supp. 3d 1244 (C.D. Cal. 2016) ..................................................... 19
    25   Staton v. Boeing Co.,
    26          327 F.3d 938 (9th Cir. 2003) ..................................................................... 11
    27
    28
                                                            iv
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 6 of 28 Page ID #:3563




     1   Todd v. STAAR Surgical Co.,
     2           2017 WL 4877417 (C.D. Cal. 2017) .......................................................... 12
     3   Torrisi v. Tuscon Elec. Power Co.,
     4            8 F.3d 1370 (9th Cir. 1993) ...................................................................... 10
     5   Williams v. Centerplate, Inc.,
     6            2013 WL 4525428 (S.D. Cal. 2013) ......................................................... 17
     7   Wren v. RGIS Inventory Specialists,
     8           2011 WL 1230826 (N.D. Cal. 2011) ..........................................................17
     9
    10   California Cases
    11   Carrington v. Starbucks Corp.,
    12           30 Cal.App.5th 504 (2018) ........................................................................ 21
    13
    14   Federal Rules
    15   Fed. R. Civ. P., Rule 23 .............................................................................. 9, 10, 15
    16
    17   California Statutes
    18   Cal. Lab. Code § 2699(i) ...................................................................................... 20
    19
    20   Other Authorities:
    21   3 W. Rubenstein & A. Conte & H. Newberg,
    22           Newberg on Class Actions (5th ed. 2013) .................................................. 10
    23   4 A. Conte & H. Newberg,
    24           Newberg on Class Actions (4th ed. 2002) .................................................. 13
    25
    26
    27
    28
                                                                 v
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 7 of 28 Page ID #:3564



     1                  MEMORANDUM OF POINTS AND AUTHORITIES
     2   I.    INTRODUCTION
     3         This motion seeks the Court’s approval of a wage and hour class action
     4   settlement reached between Plaintiff ARMINDA SEVILLA (“Plaintiff”) and
     5   Defendant AARON’S, INC. (“Defendant”) (collectively, the “Parties”) on behalf
     6   of all current and former employees employed by Defendant in the State of
     7   California who were compensated by the hour from April 28, 2013 to January 31,
     8   2020 (the “Class” or “Class Members”). The Class also includes all former
     9   employees of Defendant who were compensated by the hour in the State of
    10   California who ended their employment with Defendant from April 28, 2013 to
    11   January 31, 2020 (the “Waiting Time Subclass”).
    12         On January 31, 2020, the Court issued an order granting Plaintiff’s
    13   Unopposed Motion for an Order: (1) Preliminarily Approving the Class Action
    14   Settlement; (2) Approving the Class Action Settlement Notice; and (3) Setting a
    15   Final Approval Hearing (“Order Preliminarily Approving Class Action
    16   Settlement”). Dkt. No. 97; see Declaration of Shadie L. Berenji in Support of
    17   Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement
    18   (“Berenji Decl.”), ¶ 12.   Under the Class Action Settlement Agreement and
    19   Release of Claims (“Settlement” or “Settlement Agreement”), Defendant agreed
    20   to pay a maximum of Five Million One Hundred Thousand Dollars ($5,100,000)
    21   in exchange for a release of various claims alleged in Plaintiff’s operative class
    22   action complaint. Berenji Decl., ¶¶ 10, 15.
    23         The Court also preliminarily approved a service award of Fifteen Thousand
    24   Dollars ($15,000) to Plaintiff; administration expenses incurred by the Settlement
    25   Administrator up to Twenty Five Thousand Dollars ($25,000); California Private
    26   Attorneys General Act of 2004 (“PAGA”) penalties in the amount of Five
    27   Hundred Ten Thousand Dollars ($510,000); an attorneys’ fee award of one-third
    28   of the Gross Settlement Fund (i.e., $1,700,000); and, litigation costs up to Fifty
                                                 1
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 8 of 28 Page ID #:3565



     1   Thousand Dollars ($50,000)1. Berenji Decl., ¶¶ 16, 18-21.
     2          In addition, the Court ordered that the Settlement Administrator distribute
     3   the Class Notice to the Class. See Berenji Decl., ¶ 22; Exhibit A. Accordingly,
     4   the Court-approved Class Notice was mailed to the one thousand four hundred
     5   seven (1,407) Class Members by the Court-ordered deadline of February 14,
     6   2020. See Declaration of Jennifer Mills for Rust Consulting, Inc. (“Mills Decl.”)
     7   filed concurrently herewith, ¶ 10. The date for Class Members to file objections
     8   or opt-outs with the Court and the Settlement Administrator was March 30, 2020.
     9   Id.; Berenji Decl., ¶ 25. As of this date, there have been zero (0) objections and
    10   zero (0) opt-outs to the Settlement. Mills Decl., ¶¶ 15-16; Berenji Decl., ¶ 25.
    11          An objective evaluation of the Settlement confirms that the relief
    12   negotiated on behalf of the Class is fair, adequate, and reasonable. Berenji Decl.,
    13   ¶ 26. The Settlement is the product of diligent efforts by Class Counsel to obtain
    14   the best consensual resolution for the Class and it confers a substantial monetary
    15   benefit to the Class. Berenji Decl., ¶ 15. Indeed, the average recovery will
    16   provide a class member with approximately One Thousand Nine Hundred Sixty-
    17   Five Dollars and Seventy-Eight Cents ($1,965.78) and the highest individual
    18   payment amount is approximately Eleven Thousand Four Hundred Sixty-Two
    19   Dollars and Twenty Cents ($11,462.20). Mills Decl., ¶18; Berenji Decl., ¶ 33.
    20   The relief offered by the Settlement is particularly impressive when viewed
    21   against the difficulties encountered by plaintiffs pursuing wage and hour cases.
    22   Because the Settlement is fair, adequate, and reasonable, and is the product of
    23   arms’ length negotiations between attorneys experienced in wage and hour class
    24   action litigation, final approval should be granted.
    25          Accordingly, Plaintiff respectfully requests that the Court: (1) grant this
    26   motion for final approval of class action settlement; (2) grant final approval of the
    27
         1
    28    Unless indicated otherwise, all capitalized terms herein shall have the same meaning as those
         defined by the Settlement Agreement. See Docket 90-2, Exhibit 1.
                                                         2
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 9 of 28 Page ID #:3566



     1   Settlement Administration costs; (3) grant final approval of the PAGA penalties
     2   and payment to the California Labor and Workforce Development Agency
     3   (“LWDA”); (4) enter judgment pursuant to the Settlement; and, (5) retain
     4   jurisdiction to enforce the Settlement.
     5   II.   FACTUAL AND PROCEDURAL BACKGROUND
     6         A.     Plaintiff’s Allegations
     7         On April 28, 2017, Plaintiff filed a Class Action Complaint for Damages in
     8   the Superior Court of California, County of Los Angeles against Defendant
     9   Aaron’s, Inc., entitled Arminda Sevilla v. Aaron’s, Inc., case number BC659590.
    10   Berenji Decl., ¶ 3. On May 31, 2017, Defendant removed this action to the
    11   United States District Court, Central District of California. Id. On September 25,
    12   2017, Plaintiff filed a First Amended Class Action Complaint for Damages in
    13   which Plaintiff added a PAGA claim.           Id. at ¶ 4.   Plaintiff filed a Second
    14   Amended Class Action Complaint for Damages (“Second Amended Complaint”)
    15   on February 21, 2018. Id. at ¶ 5. The Second Amended Complaint added a cause
    16   of action for failure to pay overtime wages under the Fair Labor Standards Act
    17   (“FLSA”) and failure to pay vested vacation wages. Id.
    18         Plaintiff’s Second Amended Complaint alleged that Defendant engaged in
    19   the following unlawful conduct: (i) failure to pay overtime wages pursuant to the
    20   California Labor Code; (ii) failure to pay overtime wages pursuant to the FLSA;
    21   (iii) failure to pay vacation wages; (iv) failure to reimburse business expenses; (v)
    22   failure to provide rest periods; (vi) failure to provide meal periods; (vii) failure to
    23   timely pay wages; (viii) failure to maintain payroll records and provide accurate
    24   wage statements; (ix) violation of the California Unfair Competition Law; and,
    25   (x) a claim under PAGA. Berenji Decl., ¶ 6.
    26         B.     Discovery and Investigation
    27         In order to fully evaluate and substantiate her claims, Plaintiff conducted
    28   substantial informal and formal discovery. Berenji Decl., ¶ 35. Class Counsel
                                                   3
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 10 of 28 Page ID #:3567



     1   propounded extensive written discovery, including more than one hundred
     2   requests for production of documents, request for admissions, and special
     3   interrogatories. Id. Defendant in turn provided Plaintiff with more than 15,000
     4   pages of information, including all relevant company policies and procedures,
     5   employee handbooks, and documents regarding Aaron’s logoed apparel. Id.
     6         Moreover, in preparation for the Parties’ first mediation, the Parties’ agreed
     7   to the production of nine hundred thirty-five (935) Class Members’ payroll and
     8   time records for the fourth quarter of 2013 to 2017 and the first quarter of 2018.
     9   Berenji Decl., ¶ 35. Defendant also provided: (1) the total number of Class
    10   Members; (2) Class Members’ hire and termination dates; (3) the total number of
    11   terminated employees; (4) the average rate of pay; (5) the total workweeks; (6)
    12   the total number of pay periods; (7) the total amount paid by Class Members for
    13   Aaron’s logoed shirts; and, (8) information explaining Defendant’s monthly
    14   premium overtime calculation. Id. In preparation for the second mediation, more
    15   than a year later, the Parties agreed that the production of: (1) wage statements,
    16   final paychecks, and termination forms for twenty-five percent (25%) of the
    17   Class; and (2) California Labor Code section 2810.5 notices for ten percent (10%)
    18   of the Class, would provide an adequate sample. Id. Defendant also provided
    19   spreadsheets containing: (1) the total number of Class Members; (2) Class
    20   Members’ hire and termination dates; (3) Class Members’ payroll data; and, (4)
    21   Class Members’ time records from April 28, 2013 to present. Id.
    22         Class Counsel and its experts spent a substantial amount of time analyzing
    23   the information and data provided by Defendant, and based on this information,
    24   Class Counsel drafted two detailed briefs that set forth Plaintiff’s evidence, the
    25   relevant law, and legal arguments in preparation for the Parties’ two separate
    26   mediations. Berenji Decl., ¶ 36. In conjunction, Class Counsel also prepared a
    27   comprehensive damages analysis for both mediations. Id.
    28   ///
                                                  4
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 11 of 28 Page ID #:3568



     1         C.     Mediation and Settlement
     2         On June 5, 2018, the Parties participated in a private mediation with
     3   Michael E. Dickstein, Esq., an esteemed mediator well-versed and experienced in
     4   employment wage and hour class actions, but were unable to settle the claims.
     5   Berenji Decl., ¶ 7.
     6         In the fourteen (14) months following the Parties’ first mediation session,
     7   Class Counsel aggressively litigated the matter and obtained class certification.
     8   Berenji Decl., ¶ 8. In preparation for Plaintiff’s class certification motion, Class
     9   Counsel propounded additional written discovery and took the depositions of
    10   three individuals Defendant had designated as its Federal Rules of Civil
    11   Procedure (“FRCP”) Rule 30(b)(6) Persons Most Knowledgeable (“PMK”). Id.
    12   Ultimately, the additional discovery conducted by Class Counsel produced
    13   information which strengthened Plaintiff’s motion and class certification was
    14   obtained on March 25, 2019. Id.; see also, Dkt. No. 85.
    15         On August 29, 2019, the Parties attended their second private mediation
    16   with Mr. Dickstein in Toronto, Canada. Berenji Decl., ¶ 9. The mediation ended
    17   with a mediator’s proposal that the parties accepted five days later. Id. The
    18   Parties ultimately agreed to a maximum settlement valuation of $5,100,000 in
    19   order to avoid the uncertainties, costs, and burdens of further litigation. Id. at 10.
    20   During negotiations, the Parties agreed the settlement would not encompass the
    21   meal and rest break violation claims brought by Plaintiff. Id. at ¶ 9. The Parties
    22   ultimately memorialized their agreement in a comprehensive Settlement
    23   Agreement that was fully executed on December 20, 2019. Id.
    24         Preliminary Approval
    25         On December 27, 2019, Plaintiff filed a motion requesting preliminary
    26   approval of the Settlement (“Motion for Preliminary Approval”). Berenji Decl., ¶
    27   11; see Dkt. No. 90.      On January 31, 2020, the Court issued an order: (1)
    28   preliminarily approving the class action settlement; (2) approving the Class
                                                   5
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 12 of 28 Page ID #:3569



     1   Notice; and, (3) setting a final approval hearing. Berenji Decl., ¶ 12; see Dkt No.
     2   97, Order Preliminarily Approving Class Action Settlement.
     3   III.   THE SETTLEMENT
     4          The Settlement in this action provides extensive monetary relief to the
     5   Class Members and resolves all but two class and representative claims2. Berenji
     6   Decl., ¶ 13. The principal material terms are as follows:
     7          1.      The Class includes all current and former employees employed by
     8   Defendant in the State of California who were compensated by the hour from
     9   April 28, 2013 to January 31, 2020. See Dkt. No. 90-2, Exhibit 1 at ¶ 2; Berenji
    10   Decl., ¶ 14. The Class additionally includes a Waiting Time Subclass which is
    11   made up of all former employees of Defendant who were compensated by the
    12   hour in the State of California who ended their employment with Defendant from
    13   April 28, 2013 to January 31, 2020. See Dkt. No. 90-2, Exhibit 1 at ¶ 2(a);
    14   Berenji Decl., ¶ 14. There are approximately 1,407 Class Members. Berenji
    15   Decl., ¶ 14.
    16          2.      Defendant will pay $5,100,000, inclusive of Class Counsel’s
    17   attorneys’ fees and costs, the service award to the Class Representative, the
    18   amount to be paid to the LWDA in connection with PAGA, and the Settlement
    19   Administrator’s fees. Dkt. No. 90-2, Exhibit 1, ¶ 27; Berenji Decl., ¶ 15. Once
    20   these deductions are made, the balance of the Gross Settlement Fund will be
    21   available for distribution and be known as the “Net Settlement Fund.” Dkt. No.
    22   90-2, Exhibit 1, ¶ 10; Berenji Decl., ¶ 15.
    23          3.      The Net Settlement Fund will be distributed among Settlement Class
    24   Members on a pro rata basis based on the number of whole weeks each
    25   Settlement Class Member worked for Defendant during the Settlement Period.
    26   Dkt. No. 90-2, Exhibit 1, ¶ 27c; Berenji Decl., ¶ 16. The Settlement Class
    27
         2
    28    During negotiations, the Parties agreed the Settlement would not encompass the meal and rest
         period claims.
                                                        6
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 13 of 28 Page ID #:3570



     1   Members will share a Net Settlement Fund of approximately Two Million Nine
     2   Hundred Forty Thousand Eight Hundred Dollars ($2,940,800) without being
     3   required to submit a claim form. Mills Decl., ¶ 17; Berenji Decl., ¶ 16. The
     4   average estimated recovery to the individual Class Members is approximately
     5   $1,965.78 and the highest estimated recovery is approximately $11,462.20. Mills
     6   Decl., ¶ 18; Berenji Decl., ¶ 33.
     7         4.     Class Members who do not opt out of the Settlement will release
     8   Defendant and the Releasees from the claims that were alleged in Plaintiff’s
     9   Second Amended Complaint, which occurred during the Settlement Period. Dkt.
    10   No. 90-2, Exhibit 1, ¶ 47; Berenji Decl., ¶ 17. However, this release does not
    11   apply to the Settlement Class with respect to the “Failure to Provide Rest Breaks”
    12   and “Failure to Provide Meal Periods” claims in the Second Amended Complaint.
    13   Berenji Decl., ¶ 17. Plaintiff has executed a general release of all known and
    14   unknown claims she may have against Defendant and the Releasees for and in
    15   consideration of a service award payment for services she performed on behalf of
    16   the Settlement Class. Id.
    17         5.     The Parties have allocated $510,000 towards a release of the PAGA
    18   claims. Berenji Decl., ¶ 18. Seventy-five percent (75%) of the total amount
    19   allocated towards the PAGA claims (i.e. $382,500) will be paid from the Gross
    20   Settlement Fund to the LWDA for its share of the PAGA penalties negotiated and
    21   agreed upon.    Dkt. No. 90-2, Exhibit 1, ¶ 27(d); Berenji Decl., ¶ 18.       The
    22   remaining twenty-five percent (25%) will remain part of the Net Settlement Fund
    23   and be available for distribution to Class Members. Id.
    24         6.     Plaintiff will seek a class representative service award of $15,000.
    25   Dkt. No. 90-2, Exhibit 1, ¶ 27(b); Berenji Decl., ¶ 19. Any service award granted
    26   will be paid from the Gross Settlement Fund. Dkt. No. 90-2, Exhibit 1, ¶ 27;
    27   Berenji Decl., ¶ 19.
    28   ///
                                                 7
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 14 of 28 Page ID #:3571



     1         7.     Rust Consulting will administer the Settlement with the reasonable
     2   costs of administration, not to exceed $25,000, to be paid from the Gross
     3   Settlement Fund. Dkt. No. 90-2, Exhibit 1, ¶ 17; Berenji Decl., ¶ 20.
     4         8.     Class Counsel will seek an award of attorneys’ fees equal to one-
     5   third (1/3) of the Gross Settlement Fund (i.e. $1,700,000) and costs not to exceed
     6   $50,000. Dkt. No. 90-2, Exhibit 1, ¶ 27(a); Berenji Decl., ¶ 21. Any award
     7   granted will be paid from the Gross Settlement Fund. Dkt. No. 90-2, Exhibit 1, ¶
     8   27; Berenji Decl., ¶ 21. If a lower amount is awarded, the difference will be
     9   distributed to the Class. Dkt. No. 90-2, Exhibit 1, ¶ 27(a); Berenji Decl., ¶ 21.
    10   IV.   SETTLEMENT ADMINISTRATION PROCESS
    11         In accordance with the Court’s Order Preliminarily Approving the Class
    12   Action Settlement on January 31, 2020, the Settlement Administrator, Rust
    13   Consulting, distributed the “Notice of Proposed Class Action Settlement and
    14   Hearing for Court Approval” (“Class Notice”) via United States First Class Mail
    15   to 1,407 Class Members. Mills Decl., ¶ 10. The Class Notice, which the Court
    16   previously approved, fairly and adequately described: (i) a summary of the
    17   substance of the Settlement, including the Class Representative service award,
    18   Class Counsel’s fees and costs, the amount of the LWDA PAGA payment, and
    19   the Settlement Administrator’s costs; (ii) the Class definition; (iii) the time, date
    20   and location for the final approval hearing; (v) the formula used for calculating
    21   the individual settlement payments; and, (vi) the procedure and deadline for
    22   submitting an objection or opt-out.      Berenji Decl. ¶ 22.     Additionally, Rust
    23   Consulting established a website – www.aaronsincsettlememt.com – to provide
    24   continuing information to Class Members. Mills Decl., ¶ Id. at ¶ 23. Rust
    25   Consulting posted the following documents on the website: (1) the Class Notice
    26   (Dkt. No. 95, Exhibit A); (2) the Settlement Agreement (Dkt. No. 90-2, Exhibit
    27   1); (3) the Notice of Plaintiff’s Unopposed Motion for Attorneys’ Fees, Costs,
    28   and Class Representative Service Award and accompanying documents (Dkt.
                                                   8
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 15 of 28 Page ID #:3572



     1   Nos. 98, 98-1, 98-2, and 98-3); (4) the March 21, 2020 United States District
     2   Court, Central District’s COVID-19 Notice from the Clerk; and, (5) the April 13,
     3   2020 United States District Court, Central District’s press release regarding
     4   measures being taken in response to the COVID-19 pandemic. Mills Decl. ¶ 6;
     5   Berenji Decl., ¶ 24.
     6         Plaintiff is pleased to report that there has been an overwhelmingly
     7   favorable response to the Settlement. One hundred percent (100%) of the Class
     8   is entitled to receive a settlement payment because none of the Class Members
     9   submitted an objection or opted out of the Settlement. Mills Decl., ¶¶ 15-16;
    10   Berenji Decl. ¶ 25. The average recovery for the Settlement Class Members is
    11   approximately $1,965.78 and the highest individual payment amount is
    12   approximately $11,462.20. Mills Decl., ¶ 18; Berenji Decl. ¶ 33. This response
    13   speaks volumes as to the fairness, reasonableness, and adequacy of the Settlement
    14   and the clarity of the Class Notice.
    15   V.    ARGUMENT
    16         A.       Notice Has Been Disseminated Pursuant to the Court-Approved
    17                  Notice Plan
    18         Prior to granting final approval of a class action settlement, the Court must
    19   determine whether the notice provided to the Class Members was “the best notice
    20   that is practicable under the circumstances, including individual notice to all
    21   members who can be identified through reasonable effort.” Fed. R. Civ. P.
    22   23(c)(2)(B).
    23         Here, the Class Notice, which the Court previously approved, fairly and
    24   adequately described: (i) information about the meaning and nature of the lawsuit;
    25   (ii) the settlement Class; (iii) the terms and provisions of the Settlement; (iv) the
    26   relief the Settlement will provide to Class Members who participate; (v) the
    27   method for calculating each participating Class Members’ share of the Net
    28   Settlement Fund; (vi) the date, time, and place of the final settlement approval
                                                  9
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 16 of 28 Page ID #:3573



     1   hearing; (vii) the scope of the release to be provided by Class Members; and,
     2   (viii) the procedures for opting out of the Settlement and filing objections.
     3   Berenji Decl., ¶ 22, Exhibit A. This Class Notice satisfies due process because it
     4   was reasonably calculated to apprise Class Members of the Settlement, the final
     5   approval hearing, how to object, and how to exclude themselves. See Fed. R.
     6   Civ. P. Rule 23(c)(2), (e); see also, 3 William B. Rubenstein & Alba Conte &
     7   Herbert Newberg, Newberg on Class Actions, §§ 8:12, 8:15, 8:17, pp. 266-68,
     8   272-73, 277-80 (5th ed. 2013).
     9         B.    The Settlement Meets the Criteria for Final Approval
    10         Under Rule 23 of the Federal Rules of Civil Procedure, “claims, issues, or
    11   defenses of a certified class—or a class proposed to be certified for purposes of
    12   settlement—may be settled… only with the court’s approval.” Fed. R. Civ. P.
    13   23(e). “A court should approve a settlement pursuant to Rule 23, subdivision (e),
    14   only if the settlement ‘is fundamentally fair, adequate and reasonable.’” Smith v.
    15   A-Check Am. Inc., No. EDCV 16-00174-VAP (KKx), 2017 WL 3610592, at *3
    16   (C.D. Cal. July 18, 2017) (citing Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370,
    17   1375 (9th Cir. 1993)); see also, Fed. R. Civ. P. 23(e)(2)(C). The Court has broad
    18   powers to determine whether a proposed settlement is fair under the
    19   circumstances of the case. See Torrisi, supra, 8 F.3d at 1375.
    20         The Settlement is within range of final approval where “the proposed
    21   settlement appears to be the product of serious, informed, non-collusive
    22   negotiations, has no obvious deficiencies, does not improperly grant preferential
    23   treatment to class representatives or segments of the class, and falls within the
    24   range of possible approval.” See In re Tableware Antitrust Litig., 484 F. Supp. 2d
    25   1078, 1079 (N.D. Cal. 2007); see also, Glover v. City of Laguna Beach, No.
    26   SACV 15-01332 AG (DFMx), 2018 WL 6131601, at *2 (C.D. Cal. July 18,
    27   2018); Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1998).
    28   Furthermore, courts must give “proper deference to the private consensual
                                                 10
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 17 of 28 Page ID #:3574



     1   decision of the parties,” since “‘the court’s intrusion upon what is otherwise a
     2   private consensual agreement negotiated between the parties to a lawsuit must be
     3   limited to the extent necessary to reach a reasoned judgment that the agreement is
     4   not the product of fraud or overreaching by, or collusion between, the negotiating
     5   parties, and that the settlement, taken as a whole, is fair, reasonable and adequate
     6   to all concerned.’” Hanlon, supra, 150 F.3d at 1027 (citing Officers for Justice v.
     7   Civil Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir.
     8   1982)).
     9         To determine whether a class action settlement is fair, adequate and
    10   reasonable, the Court looks to the following factors:
    11
                        [T]he strength of plaintiffs' case; the risk, expense,
    12                  complexity, and likely duration of further litigation; the
    13                  risk of maintaining class action status throughout the
                        trial; the amount offered in settlement; the extent of
    14                  discovery completed, and the stage of the proceedings;
    15                  the experience and views of counsel; … and the reaction
                        of the class members to the proposed settlement.
    16

    17   Officers for Justice, supra, 688 F.2d at 625; see also, Staton v. Boeing Co., 327
    18   F.3d 938, 959 (9th Cir. 2003). “The relative degree of importance to be attached
    19   to any particular factor will depend upon and be dictated by the nature of the
    20   claim(s) advanced, the type(s) of relief sought, and the unique facts and
    21   circumstances presented by each individual case.” Officers for Justice, supra, 688
    22   F.2d at 625.
    23         Here, as further outlined below, the factors demonstrate that the Settlement
    24   is fair, reasonable, and adequate, and thus warrants final approval. Indeed, by
    25   granting preliminary approval, the Court has already determined that the
    26   Settlement is fair and reasonable, subject to objections, which are notably absent
    27   in this matter. See Dkt. No. 97, Order Preliminarily Approving Class Action
    28   Settlement (“The Settlement appears to fall within the range of possible approval
                                                   11
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 18 of 28 Page ID #:3575



     1   as fair, adequate, and reasonable, to be the product of arm’s-length and informed
     2   negotiations and treat all Class Members fairly.”); Berenji Decl., ¶ 26. With zero
     3   objections and opt-outs to the Settlement as of this date, the Court’s preliminary
     4   assessment has been separately endorsed by the Settlement Class. Mills Decl., ¶¶
     5   15-16; Berenji Decl., ¶ 25. Moreover, the fact that the Settlement was reached
     6   after arm’s length negotiations also supports a finding that the Settlement is fair
     7   and reasonable. See Todd v. STAAR Surgical Co., No. CV 14-5263 MWF (GJSx),
     8   2017 WL 4877417, at *2 (C.D. Cal. Oct. 24, 2017) (“The involvement of
     9   experienced class action counsel and the fact that the settlement agreement was
    10   reached in arm's length negotiations, after relevant discovery had taken place
    11   create a presumption that the agreement is fair.”) (internal quotation marks
    12   omitted)); Berenji Decl., ¶ 26.
    13         Accordingly, the Court should find that the Settlement meets all the
    14   requirements for final approval and thus grant approval.
    15                1.     The Strength of Plaintiff’s Case, and the Risk, Expense,
    16                       Complexity, and Likely Duration of Further Litigation
    17         The first and second factors – the strength of the plaintiff's case balanced
    18   against the risk, expense, complexity, and likely duration of further litigation –
    19   support final approval. While the Court must “assess the plaintiffs' claims in
    20   determining the strength of their case relative to the risks of continued litigation,”
    21   the Ninth Circuit has cautioned that “the settlement or fairness hearing is not to be
    22   turned into a trial or rehearsal for trial on the merits…” and courts should refrain
    23   from reaching “any ultimate conclusions on the contested issues of fact and law
    24   which underlie the merits of the dispute, for it is the very uncertainty of outcome
    25   in litigation and avoidance of wasteful and expensive litigation that induce
    26   consensual settlements.” Lane v. Facebook, Inc., 696 F.3d 811, 823 (9th Cir.
    27   2012); Officers for Justice, supra, 688 F.2d at 625.         Moreover, “unless the
    28   settlement is clearly inadequate, its acceptance and approval are preferable to
                                                  12
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 19 of 28 Page ID #:3576



     1   lengthy and expensive litigation with uncertain results.”              Nat'l Rural
     2   Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 526 (C.D. Cal.
     3   2004) (citing 4 Alba Conte & Herbert B. Newberg, Newberg on Class Actions, §
     4   11:50 at 155 (4th ed. 2002) (internal quotation marks omitted).
     5           Here, Plaintiff had already obtained class certification and was cautiously
     6   optimistic about the chances of prevailing at trial.         Nevertheless, this case
     7   presented difficult and complex legal, factual, and procedural issues. Defendant
     8   vigorously contested its liability, the amount of claimed damages, and the
     9   manageability at trial.    Berenji Decl., ¶ 27.    Defendant raised a number of
    10   defenses and legal positions that presented significant threats to the claims of the
    11   Class and made the prospect of continued litigation appear very risky.           Id.
    12   Plaintiff recognized that if litigation had continued, she might have encountered
    13   significant legal, factual, and procedural hurdles that could have prevented the
    14   Class from obtaining any recovery.        Id.   Where both sides face significant
    15   uncertainty, the attendant risks favor settlement. Hanlon, supra, 150 F.3d at
    16   1026.
    17           Plaintiff articulated, in detail, the strengths and risks of her case in her
    18   Motion for Preliminary Approval. See Dkt. No. 90-1 at 13:6-18:9; Berenji Decl.,
    19   ¶ 28. In summary, Plaintiff alleges as follows:
    20           • Defendant failed to pay overtime premiums on all earned incentive pay
    21              (i.e., commission, bonus) and/or incorrectly paid overtime premium
    22              wages on flat sum bonuses. Berenji Decl., ¶ 28.
    23           • Defendant failed to pay vested vacation wages at the final rate of pay at
    24              the time of separation of employment due to its uniform policy and
    25              practice of failing to include bonus and/or commission compensation
    26              when calculating the regular rate of pay. Berenji Decl., ¶ 28.
    27           • Defendant failed to reimburse Class Members for Aaron’s logo shirt
    28              expenses which they necessarily incurred. Berenji Decl., ¶ 28.
                                                  13
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 20 of 28 Page ID #:3577



     1         • Defendant failed to timely pay wages at separation because Defendant
     2            did not provide compensation for overtime wages, vested vacation
     3            wages, meal break premiums, rest break premiums, and reimbursement
     4            of business expenses. Berenji Decl., ¶ 28.
     5         • Defendant failed to provide Class Members with accurate itemized
     6            wage statements which accurately identified the amount of gross and net
     7            wages earned, all hours worked, all applicable hourly rates in effect
     8            during the pay period and the corresponding number of hours worked at
     9            each hourly rate by Class Members. Berenji Decl., ¶ 28.
    10         Defendant strongly denied that it failed to pay overtime premiums and
    11   stated that it correctly paid overtime premium wages on flat sum bonuses.
    12   Berenji Decl., ¶ 29. Defendant also argued that it paid all vested vacation wages
    13   since the phrase “final rate” does not mean “regular rate” and therefore bonuses
    14   and commissions did not need to be included when calculating Class Members’
    15   final rates of pay. Id. Additionally, Defendant argued that its dress code policy
    16   did not require employees to purchase an Aaron’s logo shirt and therefore the
    17   expense did not need to be reimbursed. Id. Defendant also stated Plaintiff lacked
    18   standing to maintain the California Labor Code section 202, subsection (a), claim
    19   and the late payment of Plaintiff’s final wages was an aberration which did not
    20   typically occur. Id. Defendant also denied its liability under the failure to pay
    21   overtime and vested vacation wage claims and thus correspondingly denied that it
    22   ever owed the Class these wages at the time of termination or failed to provide
    23   Plaintiff with accurate itemized wage statements under those theories.        Id.
    24   Moreover, Defendant stated California Labor Code section 226, subdivision (a),
    25   does not require that the overtime premium formula and all associated
    26   components of the calculation be included on the wage statement. Id.
    27         Given that, to date, Defendant has vigorously litigated the case, if the
    28   Settlement had not been reached, the Parties would have faced a potentially
                                                14
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 21 of 28 Page ID #:3578



     1   lengthy, costly, and complicated trial which, as with all trials, entailed the risk of
     2   a loss. Berenji Decl., ¶ 30. Moreover, even if Plaintiff was ultimately successful
     3   in litigating this matter to a favorable judgment after trial, the likelihood of
     4   recovery would not materialize until after a lengthy appellate process. Id. By
     5   contrast, the Settlement provides immediate benefits to Class Members, and
     6   immediate resolution to Defendant. Id. Under these circumstances, and in light
     7   of the risks to all Parties inherent in future litigation, it was reasonable for the
     8   Parties to elect to settle their difference in this manner to avoid further lengthy
     9   and expensive litigation. Id. Therefore, the first two factors – the strength of
    10   Plaintiff’s case balanced against the risk and duration of further litigation –
    11   warrant approval of the Settlement.
    12                  2.   The Risk of Maintaining Class Action Status Throughout
    13                       the Trial
    14         The third factor – the risk of maintaining class action status– also weighs in
    15   favor of approval of this Settlement. See Rodriguez v. West Publishing Corp.,
    16   563 F.3d 948, 966 (9th Cir. 2009) (“A district court may decertify a class at any
    17   time.”); see also, Smith, supra, 2017 WL 3610592, at *4 (“Where there is a risk
    18   that class certification might not be maintained before entry of final judgment,
    19   this factor favors approving the proposed settlement.”).             Class Counsel
    20   aggressively litigated the matter and obtained class certification on March 25,
    21   2019. Berenji Decl., ¶ 31. However, despite the Court granting certification, it
    22   remained free to decertify the Class at any time during trial. See Fed. R. Civ. P.
    23   23(c)(1)(C) (“An order that grants or denies class certification may be altered or
    24   amended before final judgment.”). Obviously, if the Court were to decertify the
    25   Class during the trial, the impact on the Class would be catastrophic. Berenji
    26   Decl., ¶ 31.
    27         Given the attendant uncertainties in maintaining class certification through
    28   trial, the Settlement appears reasonable, and this factor favors final approval of
                                                  15
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 22 of 28 Page ID #:3579



     1   the Settlement. Berenji Decl., ¶ 32.
     2                3.    The Amount Offered in Settlement
     3         The next factor relevant to a consideration of the reasonableness of a
     4   settlement – the amount offered – also supports a finding that the Settlement
     5   should be approved. In assessing whether the amount offered in a settlement
     6   weighs in favor of final approval, “[t]he proposed settlement is not to be judged
     7   against a hypothetical or speculative measure of what might have been achieved
     8   by the negotiators.” Officers for Justice, supra, 688 F.2d at 625. Indeed, “the
     9   very essence of a settlement is compromise, ‘a yielding of absolutes and an
    10   abandoning of highest hopes.’” Id. at 624 (citing Cotton v. Hinton, 559 F.2d
    11   1326, 1330 (5th Cir. 1977)). “The fact that a proposed settlement may only
    12   amount to a fraction of the potential recovery does not, in and of itself, mean that
    13   the proposed settlement is grossly inadequate and should be disapproved.”
    14   Linney v. Cellular Alaska P'ship, 151 F.3d 1234, 1242 (9th Cir. 1998) (internal
    15   quotation and citation omitted).
    16         Here, the substantive terms of the Settlement weigh in favor of approval.
    17   The Settlement provides meaningful relief for the disputed claims and is well
    18   within the range of reasonableness.       See Dkt. No. 97, Order Preliminarily
    19   Approving Class Action Settlement (“The Settlement appears to fall within the
    20   range of possible approval as fair, adequate and reasonable…”). The Settlement
    21   calls for Defendant to pay $5,100,000 into a common fund to be divided among
    22   the Class Members, after appropriate reductions for attorneys’ fees and costs,
    23   administration costs, and other awards. Berenji Decl., ¶ 33. Importantly, the
    24   Class Members will share a non-reversionary Net Settlement Fund of
    25   approximately $2,940,800, without being required to submit a claim form. Mills
    26   Decl., ¶ 17; Berenji Decl., ¶ 33. The average payout to the individual Class
    27   Members is approximately $1,965.78 and the highest payout is approximately
    28   $11,462.20. Mills Decl., ¶ 18; Berenji Decl., ¶ 33. This recovery significantly
                                                 16
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 23 of 28 Page ID #:3580



     1   exceeds other wage and hour class action settlements approved by California
     2   courts. See, e.g., Wren v. RGIS Inventory Specialists, No. C–06–05778 JCS, 2011
     3   WL 1230826, at *15, 37 (N.D. Cal. Apr. 1, 2011) (average net recovery of
     4   $207.69); Schiller v. David’s Bridal, Inc., Case No. 1:10-cv-00616-AWI-SKO,
     5   2012 WL 2117001, at * 17 (E.D. Cal. June 11, 2012) (average net recovery of
     6   approximately $198.70); Scott v. HSS Inc., No. 8:14-cv-01911-JLS-RNB, 2017
     7   WL 7049524, at *9 (C.D. Cal. Dec. 18, 2017) (average recovery was $197.07);
     8   Chavez v. PVH Corp., 2015 WL 9258144, *2 (N.D. Cal. 2015) (average net
     9   recovery of $130.00); Williams v. Centerplate, Inc., Case Nos. 11-CV-2159 H-
    10   KSC, 12-cv-0008-H-KSC, 2013 WL 4525428, at *4 (S.D. Cal. August 26, 2013)
    11   (average net recovery approximately $108); Doty v. Costco Wholesale Corp.,
    12   Case No. 05-cv-03241 FMC-JWJx (C.D. Cal. May 14, 2007) (as cited by
    13   Schiller, supra, 2012 WL 2117001, at *17) (average net recovery of $58);
    14   Sorenson v. PetSmart, Inc., Case No. 2:06-CV-02674-JAM-DAD (E.D. Cal. Dec.
    15   17, 2008) (as cited by Schiller, supra, 2012 WL 2117001, at *17) (average net
    16   recovery of $57); Gray v. Los Angeles Federal Credit Union, No. BC625500,
    17   2017 WL 3159084, at *4 (Los Angeles Cnty. Super. Ct. June 26, 2017) (average
    18   net recovery approximately $102); Alberto v. GMRI, Inc., No. CIV 07-1895 WBS
    19   DAD, 2008 WL 4891201, at *9 (E.D. Cal. Nov. 12, 2008) (average net recovery
    20   of $80); Ko v. Natura Pet Prods., Inc., No. C 09–02619 SBA, 2012 WL 3945541,
    21   at *14–15 (N.D. Cal. Sept. 10, 2012) (average net recovery of $35).
    22         In light of the risks associated with continuing this litigation, the Settlement
    23   amount is reasonable and weighs in favor of approval of the Settlement. Berenji
    24   Decl., ¶ 34.
    25                  4.   The Extent of Discovery Completed and Stage of
    26                       Proceedings
    27         “The extent of discovery may be indicative of the parties' knowledge of the
    28   case and is therefore relevant to determining the overall fairness of a settlement.”
                                                  17
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 24 of 28 Page ID #:3581



     1   Bravo v. Gale Triangle, Inc., No. CV 16-03347 BRO (GJSx), 2017 WL 708766 at
     2   *11 (C.D. Cal. Feb. 16, 2017). “A settlement following sufficient discovery and
     3   genuine    arms-length      negotiation   is   presumed     fair.”      Nat'l   Rural
     4   Telecommunications Coop., supra, 221 F.R.D. at 528.
     5         Here, in order to fully evaluate and substantiate her claims, Plaintiff
     6   conducted substantial informal and formal discovery. Berenji Decl., ¶ 35. As
     7   noted above, Plaintiff propounded extensive written discovery and received from
     8   Defendant more than 15,000 pages of information, including: (1) all relevant
     9   company policies and procedures and employee handbooks; (2) documents
    10   regarding Aaron’s logoed apparel; (3) wage statements, final paychecks, and
    11   termination forms for twenty-five percent (25%) of the Class; and, (4) California
    12   Labor Code section 2810.5 notices for ten percent (10%) of the Class.               Id.
    13   Defendant additionally provided: (1) the total number of Class Members; (2)
    14   Class Members’ hire and termination dates; (3) the total number of terminated
    15   employees; (4) the average rate of pay; (5) the total workweeks; (6) the total
    16   number of pay periods; (7) the total amount paid by Class Members for Aaron’s
    17   logoed shirts; and, (8) information explaining Defendant’s monthly premium
    18   overtime calculation. Id.
    19         Class Counsel and its experts spent a tremendous amount of time analyzing
    20   the information and data provided by Defendant, and based on this analysis, Class
    21   Counsel was able to realistically assess the value of Plaintiff’s claims and
    22   intelligently engage defense counsel in settlement discussions that culminated in
    23   the proposed Settlement now before the Court. Berenji Decl., ¶ 36. By engaging
    24   in a thorough investigation and evaluation of Plaintiff’s claims, Class Counsel can
    25   opine with confidence that the Settlement, for the consideration and on the terms
    26   set forth in the Settlement, is fair, reasonable, and adequate, and is in the best
    27   interest of Class Members in light of all known facts and circumstances, including
    28   the risk of significant delay and uncertainty associated with litigation, the risk that
                                                   18
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 25 of 28 Page ID #:3582



     1   that Court might decertify the classes already certified, the risk that the Court
     2   might determine that a trial was not manageable, the prospect of an adverse
     3   judgment on liability by the jury, and potential appellate issues. Id. at ¶ 37.
     4   Accordingly, this factor also weighs in favor of final approval of the Settlement.
     5                5.    The Experience and Views of Counsel
     6         The sixth factor – the experience and views of counsel – also weighs in
     7   favor of approval of the Settlement.          “‘Great weight is accorded to the
     8   recommendation of counsel, who are most closely acquainted with the facts of the
     9   underlying litigation.   This is because the parties represented by competent
    10   counsel are better positioned than courts to produce a settlement that fairly
    11   reflects each party's expected outcome in the litigation.’” Spann v. J.C. Penney
    12   Corp., 211 F. Supp. 3d 1244, 1257 (C.D. Cal. 2016) (quoting Nat'l Rural
    13   Telecommunications Coop., supra, 221 F.R.D. at 528).
    14         Here, the Parties were represented by experienced class action counsel
    15   throughout the litigation and negotiations resulting in this Settlement. Berenji
    16   Decl., ¶ 38. Plaintiff was represented by Shadie L. Berenji and Brittanee A.
    17   Marksbury of the Berenji Law Firm, APC. Id. The Berenji Law Firm, APC
    18   regularly litigates wage and hour claims through certification and on the merits,
    19   and has considerable experience settling wage and hour class actions on behalf of
    20   both plaintiffs and defendants. Id. at ¶¶ 38-44. Defendant was represented by
    21   Seyfarth Shaw LLP, a prominent global law firm with extensive experience in
    22   wage and hour class actions. Id. at ¶ 45.
    23         After extensive litigation and negotiations, which required a balancing of
    24   the relative strengths of Plaintiff’s claims and Defendant’s defenses, and taking
    25   into account: (1) the risk of certification being reversed; (2) the risk of losing at
    26   trial; and, (3) the risk of prevailing at trial but being reversed on appeal, Class
    27   Counsel, based on its expertise and experience, determined that the Settlement
    28   was fair and reasonable. Berenji Decl., ¶ 46. Accordingly, this factor also
                                                  19
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 26 of 28 Page ID #:3583



     1   supports granting final approval of the Settlement.
     2                6.    The Reaction of Class Members to the Proposed
     3                      Settlement
     4         “It is established that the absence of a large number of objections to a
     5   proposed class action settlement raises a strong presumption that the terms of a
     6   proposed class settlement action are favorable to the class members.” Nat'l Rural
     7   Telecommunications Coop., supra, 221 F.R.D. at 529.          As noted above, the
     8   deadline to opt out or object was March 30, 2020, and none of the Class Members
     9   have opted out of or objected to any part of the Settlement. Mills Decl., ¶¶ 15-16;
    10   Berenji Decl., ¶ 25.     This unequivocally demonstrates the Class Members’
    11   positive response to the Settlement and further supports final approval.
    12   VI.   THE REQUESTED PAYMENT TO THE LWDA IS REASONABLE
    13         AND SHOULD RECEIVE FINAL APPROVAL
    14         The settlement of the claim for penalties under PAGA for $510,000 is
    15   reasonable under the circumstances. Berenji Decl., ¶ 47. Under PAGA, the
    16   LWDA is entitled to 75% of any settlement of PAGA penalties. See Cal. Lab
    17   Code § 2699(i). The parties negotiated a good faith amount of $510,000 for
    18   PAGA penalties and this amount was not the result of self-interest at the expense
    19   of other putative Class Members. Berenji Decl., ¶ 47. Of this amount, 75% will
    20   be paid to the LWDA and 25% will be distributed to the Class Members. Id.
    21   Where settlements “negotiate a good faith amount” for PAGA penalties and
    22   “there is no indication that this amount was the result of self-interest at the
    23   expense of other Class Members,” such amounts are generally considered
    24   reasonable. Hopson v. 7 Hanesbrands Inc., No. CV-08-0844 EDL, 2009 WL
    25   928133, at *9 (N.D. Cal. Apr. 3, 2009) (approving payment of $1,500 or 0.3% of
    26   total settlement amount to the LWDA).
    27         Moreover, the amount is well within the range of reasonable PAGA
    28   settlements approved by the courts. Berenji Decl., ¶ 47; see, e.g., Hopson, supra,
                                                 20
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 27 of 28 Page ID #:3584



     1   2009 WL 928133, at *1 (approving payment of 0.3% or $1,500 to the LWDA);
     2   Chu v. Wells Fargo Investments, LLC, Nos. C 05-4526 MHP, C 06-7924 MHP,
     3   2011 WL 672645, at *1 (N.D. Cal. Feb. 16, 2011) (approving PAGA settlement
     4   payment of $7,500 to the LWDA out of $6.9 million common-fund settlement);
     5   Hicks v. Toys ‘R' Us–Delaware, Inc., Nos. CV13-1302-DSF (JCGx), EDCV 13-
     6   01159 DSF (JCGx), 2014 WL 4703915, at *1 (C.D. Cal. Sept. 2, 2014)
     7   (approving $5,000 PAGA payment in a case involving a $4 million settlement);
     8   Franco v. Ruiz Food Prods., Inc., No. 1:10-cv-02354-SKO, 2012 WL 5941801, at
     9   *14 (E.D. Cal. Nov. 27, 2012) (approving PAGA penalties of $10,000 in $2.5
    10   million common fund settlement and noting that amount was in line with
    11   settlement approval of PAGA awards in other cases); Carrington v. Starbucks
    12   Corp., 30 Cal.App.5th 504, 529 (2018) (affirming trial court’s decision to
    13   significantly reduce PAGA penalties from $50 to $5 per initial violation, reducing
    14   the requested $70 million in total penalties to $150,000, below even defendant’s
    15   argument for minimal penalties of $200,000).
    16   VII. THE REQUESTED PAYMENT TO THE SETTLEMENT
    17         ADMINISTRATOR IS REASONABLE
    18         Pursuant to the Settlement, Class Counsel requests final approval of the
    19   cost of Settlement Administration in the amount of $25,000. Rust Consulting
    20   promptly and properly distributed the Class Notice to Class Members by first-
    21   class mail to their last known addresses, established the website with the Class
    22   Notice and related documents, and maintained telephone support through a toll-
    23   free telephone line. Mills Decl. ¶¶ 5-6, 10; Berenji Decl., ¶ 48.   Additionally,
    24   upon final approval of the Settlement, Rust Consulting will be responsible for the
    25   distribution of the settlement payments, which include: setting up and maintaining
    26   a bank account for the balance of the Net Settlement Fund; calculating the
    27   individual disbursements to the Class Members; issuing and mailing checks and
    28   W-2s to the Class Members; processing returned checks; reissuing and remailing
                                                21
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-04053-DMG-E Document 99-1 Filed 04/17/20 Page 28 of 28 Page ID #:3585



     1   checks and W-2s to the Class Members; handling federal and state tax reporting;
     2   performing accounting and maintenance of the Gross Settlement Fund account,
     3   reporting and annual tax preparation; and responding to the Internal Revenue
     4   Service and state agency inquires. Berenji Decl., at ¶ 49. Accordingly, a $25,000
     5   payment is fair and reasonable and should be accorded final approval.
     6   VIII. CONCLUSION
     7         For the foregoing reasons, Plaintiff respectfully requests that this Court
     8   grant the motion for final approval of class action settlement.
     9   DATE: April 17, 2020                     BERENJI LAW FIRM, APC
    10
    11
                                             By: /s/ Shadie L. Berenji
    12                                           SHADIE L. BERENJI
    13                                           BRITTANEE A. MARKSBURY
                                                 Attorneys for Plaintiff
    14                                           ARMINDA SEVILLA, individually and
    15                                           on behalf of all other persons similarly
                                                 situated and the general public
    16

    17
    18
    19

    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  22
         MEMORANDUM OF POINTS AND AUTHORITIES ISO PLAINTIFF’S UNOPPOSED MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
